Title: From George Washington to William Bradford, Sr., 29 September 1776
From: Washington, George
To: Bradford, William, Sr. (1729-1808)



Sir
Head Qurs Heights of Harlem Septr 29th 1776

I have been honoured with your Two favors of the 14th & 23d Instt and am to return you my thanks for the measures you have taken to forward the Two Continental Batallions from your State.
In respect to the exchange of the persons you mention, I apprehend it cannot be effected, till a General one takes place. This I am trying to carry into execution as well in the Naval as the Land service and therefore must request the favor of your State to make out and transmit me a Return as soon as possible of all Continental prisoners in their Hands, distinguishing the Names & Ranks of the Commissioned and Staff Officers & the Corps to which they belong & the number of Non Commiss[i]oned & privates, observing the same rule in regard to those in the Sea service. It will be well to have the whole Collected at One or two Convenient places in order that they may be sent forward as soon as the plan is properly digested, of which I shall advise you as soon as I obtain the Return.
I have wrote to the Other Eastern States upon the same subject, and to me it appears that the prisoners with you had better Join those in Connecticut that they may come together. I would recommend your writing to Governr Trumbul for information where their prisoners are to be assembled and for his sentiments in this instance. It also seems adviseable that they should come by Water rather than by Land; But of this you will have due notice as I mean to settle upon some regular mode with the Admiral & Genl Howe against the time I am furnished with the Returns by the States. I have the Honor to be with great respect Sir Your Most Obed. Sevt

Go: Washington

